Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Support for the amendments can be found in at least ¶34 and ¶42 of the Specification.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gerrit Winkel (Reg. No. 77,357) on 4/1/2021.

The application has been amended as follows:
REPLACE claims 9–17 WITH claims 9–17 of the attached claim set. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  These reasons for allowance should not be interpreted to imply that limitations not specifically mentioned are immaterial to patentability.  The specific limitations identified below have been considered in combination with the entirety of the claim in determining patentability.
The prior art or record fails to disclose or fairly suggest a broker or method as claimed, wherein an application server session running on a remote application server is provided visibility on selected content in said one or more storage services without copying or See e.g., Spec. ¶34) rather than directly accessing storage service itself to copy or download the content, or by having the remote application server download or copy the content on behalf of the client.  This may be accomplished, for example, via a remote desktop protocol which provides visibility on content without providing a copy of the content file itself (See e.g., Spec. ¶14–15).
The prior art of record teaches providing clients themselves with visibility on content items in one or more storage services (e.g., Roman ¶43; ¶55; ¶61–65) and providing clients with visibility on remotely executed applications (e.g., Narvaez ¶32–33).  However, the prior art of record does not teach or suggest providing visibility on content to an application server session on a remote application server and generating a representation of a web page incorporating an application session managed by the application server session and the selected content which is streamed to the client. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON N STRANGE whose telephone number is (571)272-3959.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON N STRANGE/            Primary Examiner, Art Unit 2419